                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
THURSTON SANDERS,              :
                               :    No. 17-cv-3430 (NLH)(AMD)
               Plaintiff,      :
                               :
               v.              :    MEMORANDUM OPINION & ORDER
                               :
UNITED STATES OF AMERICA,      :
et al.,                        :
                               :
               Defendants.     :
______________________________:

APPEARANCES:

THURSTON SANDERS
2792 W. NORTH AVENUE
BALTIMORE, MD 21216

     Plaintiff appearing pro se

HILLMAN, District Judge

     It appearing that:

     1.   On May 15, 2017, Plaintiff, appearing pro se, filed

this civil rights action by complaint against the United States

and other unidentified staff members employed at the Federal

Correctional Institution at Fort Dix for injuries he suffered as

a result of falling from the top bunk bed.    See ECF No. 1.

     2.   On February 26, 2018, the Court screened the complaint

and dismissed it without prejudice for failure to state a claim

pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A.    See ECF Nos. 6

(opinion), 7 (order).     The Court also granted Plaintiff leave to
amend to correct his pleading deficiencies within thirty (30)

days from the date of the order.    See id.

     3.   Plaintiff did not file an amended complaint within the

time provided.    He did, however, file a letter request for an

extension of time in which to file an amended complaint, which

the Court granted.    See ECF Nos. 8 (letter request), 12

(September 5, 2018 order granting an additional thirty days in

which to file an amended complaint).

     4.   Plaintiff did not file an amended complaint within the

extended period of time to do so.       Instead, Plaintiff filed a

motion requesting additional time to file an amended complaint.

See ECF No. 13.

     5.   The Court granted Plaintiff one final extension in

which to file an amended complaint.       See ECF No. 17.   The Court

afforded Plaintiff an additional 30 days - to June 7, 2019 - to

file an amended complaint.    The Court also directed the Clerk’s

Office to provide Plaintiff with a blank form for a civil rights

complaint to be utilized in any future filing of an amended

complaint.

     6.   On June 7, 2019, Plaintiff timely responded to the

Court’s Order, but instead of filing an amended complaint,

Plaintiff filed a motion to stay his case.       ECF No. 19.   That

motion is currently pending.    Plaintiff has requested that the

                                    2
Court stay his case for an indefinite period of time so that he

can retain a lawyer to prosecute his case on his behalf.

     7.    On August 12, 2019, Plaintiff filed a notice of change

of address. 1   ECF No. 20.

     8.    In the five months since that time, Plaintiff has not

contacted the Court regarding the filing of an amended complaint

or the status of his efforts to retain counsel.

     9.    Other than to address Plaintiff’s various motions and

requests, the matter has been in closed status since Plaintiff’s

original - and only - complaint was dismissed without prejudice

on February 26, 2018.    ECF No. 6 and 7.

     10.   Plaintiff’s motion to stay must be denied because (1)

there is no viable complaint in this action, (2) Plaintiff

failed to file an amended complaint pursuant to the Court’s

Order granting Plaintiff one final extension of time to do so,

(3) the matter has been in closed status since February 26,

2018, and (4) a civil action, particularly one without a viable

complaint, may not be held in suspense indefinitely, see Cheyney

State College Faculty v. Hufstedler, 703 F.2d 732, 738 (3d Cir.

1983) (citing Landis v. North American Company, 299 U.S. 248,



1When Plaintiff filed his complaint, he was incarcerated at FCI
Fort Dix in New Jersey. Plaintiff now resides in Baltimore,
Maryland.

                                   3
254–255 (1936)) (explaining that a district court has discretion

to stay a matter, and the Supreme Court “approved stays of

moderate length,” but “not those of indefinite duration which

require a party to take affirmative steps for dissolution”).

     IT IS THEREFORE on this   2nd         day of   January   , 2020,

     ORDERED that the Clerk of Court shall reopen this matter by

making a new and separate entry on the docket reading “CIVIL

CASE REOPENED;” and it is further

     ORDERED that Plaintiff’s Motion to Stay, ECF No. 19, is

DENIED; and it is finally

     ORDERED that the Clerk of the Court shall serve Plaintiff

with copies of this Order via regular mail and mark this matter

closed.



                                          s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    4
